Citation Nr: 0906798	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from March 1968 
to December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran had a local hearing before the undersigned Board 
Member in November 2008.  A transcript of that hearing is 
contained in the record.  


FINDING OF FACT

The veteran's current bilateral hearing loss is related to 
his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's active 
duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist in accordance with the VCAA is 
unnecessary.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his June 2006 VA audiology exam, the veteran 
scored 75 decibels at 3,000 Hertz and 75 decibels at 4,000 
Hertz in his right ear and 80 decibels at 3,000 Hertz and 75 
decibels at 4,000 Hertz in his left ear.  Since one score at 
40 decibels or above qualifies as hearing loss under the 
regulation, and since the Board finds no reason to dispute 
the credibility of the June 2006 exam, the Board finds the 
veteran suffers from current hearing loss in both of his 
ears.  38 C.F.R. § 3.385 (2008).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the veteran's current hearing 
loss.  During his active service, the veteran worked as a 
fireman aboard the USS New Jersey.  The veteran stated in a 
February 2006 letter that he was constantly exposed to noise 
from the ship's 16-inch guns without the benefit of ear 
protection.  The Board also notes the veteran is a combat 
veteran as evidenced by his receipt of the Combat Action 
Ribbon.  Therefore, since the veteran is a combat veteran, 
and since his claimed noise exposure is consistent with the 
circumstances of his service, events of acoustic trauma as 
described by the veteran may be presumed.  38 U.S.C.A. 
§ 1154(b) (West 2002).   

Since the veteran has sufficiently demonstrated he currently 
suffers from hearing loss and that events occurred during 
service which may have resulted in hearing loss, the critical 
question is whether there is competent evidence of a nexus 
between the two.  The veteran's June 2006 VA examiner could 
not make an opinion without resorting to speculation.  
However, the Board notes a private December 2008 medical 
opinion relating the veteran's hearing loss to in-service 
events.  In that report, the veteran's family physician 
opines that it is as likely as not that the veteran's hearing 
loss is related to his in-service noise exposure.  The Board 
finds that this opinion is sufficient to establish service 
connection because the physician was familiar with the 
veteran's service history, previous treatment, and current 
level of hearing loss.  

In sum, the evidence of record as to whether the veteran's 
hearing loss is related to his active duty service is at 
least in equipoise.  Accordingly, the benefit-of-the-doubt 
rule applies and service connection must be granted.  38 
U.S.C.A. § 5107(b) (West 2002).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


